Citation Nr: 0413257	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1993 to May 1995. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002  RO decision that denied 
entitlement to service connection for bipolar disorder. 


REMAND

The Board notes that the veteran's service medical records 
are not available for review.  In a notice from the 
Commandant of the Marine Corps received in April 2002, VA was 
informed that the veteran's service medical records were not 
retired to the National Personnel Records Center and that 
"according to our [their] records, his [the veteran's] 
medical record was never received to be made part of his 
official Military Personnel File."  

However, the veteran's claims folder contains extensive 
service personnel evidence of the veteran's minor 
disciplinary infractions, counseling for substandard 
performance, and being incapacitated while on duty.  He was 
required to attend treatment for alcohol abuse.  There is 
also a lay statement that the veteran displayed signs of burn 
out, fatigue, and intoxication in service.  Further, the 
veteran's claims file contains extensive evidence of VA and 
private medical treatment for psychiatric disorder to include 
the diagnosed bipolar disorder.  

In this case, the veteran has asserted that his bipolar 
disorder was aggravated by his military service.  In a 
September 2001 VA outpatient treatment record, the veteran's 
psychiatrist noted that the veteran's described behavior 
"could be indicative of a psychiatric illness which may have 
been aggravated by events during his military service."  

The Board notes that the veteran has not been examiner for VA 
purposes.  In this case, VA is required to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability.  Given that the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, but does not contain 
sufficient information to make a decision on the claim, an 
examination is warranted. 38 U.S.C.A. § 5103A(d) (West 2002).  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be scheduled for 
VA examination in order to determine the 
nature and likely etiology of the claimed 
bipolar disorder.  The claims folder 
should be made available to the examiner 
for review.  The examination report, or 
an addendum to the report, should reflect 
that such a review was made.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
a current psychiatric disability that was 
incurred in or aggravated by his military 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




